DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A direct current-to-direct current converter comprising: 
a first converter which outputs a first power voltage in a first mode or in a second mode based on a first inductor current generated by alternately turning on a plurality of transistors therein, 
wherein the first converter operates in a first driving manner in the first mode, and operates in a second driving manner in the second mode; a second converter which outputs a second power voltage based on a second inductor current generated by alternately turning on a plurality of to transistors therein, 
wherein the second converter operates in a third driving manner in the second mode, and a magnitude of the second power voltage in the second mode is different from a magnitude of the second power voltage in the first mode; and 
a mode selector which supplies a mode control signal to the first and second converters, 
wherein the first and second converters are driven in the first mode or the second mode based on the mode control signal, 
wherein the first converter comprises: a first inductor coupled between an input power source and a first node, wherein the first inductor generates the first inductor current; a first transistor coupled between the first node and a ground; 
a first power saving transistor coupled in parallel to the first transistor, 
wherein the first power saving transistor has a size smaller than a size of the first transistor; 
a second transistor coupled between the first node and a first output end; and a second power saving transistor coupled in parallel to the second transistor, 
wherein the second power saving transistor has a size smaller than a size of the second transistor.

As to claim 18, none of the prior art found by the Examiner discloses the claimed aspects of:  A display device comprising: a display panel including a plurality of pixels, wherein the display panel displays an image in one of a first mode and a second mode; 
a data driver which provides a data signal to the display panel; and 
a direct current-to-direct current converter which supplies a first power voltage and a second power voltage lower than the first power voltage to the display panel, and supplies a source driving voltage to the data driver, 
wherein the direct current-to-direct current converter comprises: to a first converter which outputs the first power voltage in a first mode or in a second mode based on a first inductor current generated by alternately turning on a plurality of transistors therein, 
wherein the first converter operates in a first driving manner in the first mode, and operates in a second driving manner in the second mode; a second converter which outputs the second power voltage based on a second inductor current generated by alternately turning on a plurality of transistors therein, 
wherein the second converter operates in a third driving manner in the second mode, and a magnitude of the second power voltage in the second mode is different from a magnitude of the second power voltage in the first mode; and 
a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the first mode or the second mode based on the mode control signal, 
wherein the first converter comprises: a first inductor coupled between an input power source and a first node, 
wherein the first inductor generates the first inductor current; a first transistor coupled between the first node and a ground; 
a first power saving transistor coupled in parallel to the first transistor, 
wherein the first power saving transistor has a size smaller than a size of the first transistor; a second transistor coupled between the first node and a first output end; and 
a second power saving transistor coupled in parallel to the second transistor, wherein the second power saving transistor has a size smaller than a size of the second transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/24/2022